UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report… For the transition period from to Commission File Number 000-26498 ELLOMAY CAPITAL LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 9 Rothschild Boulevard, 2nd floor Tel Aviv 66881, Israel (Address of principal executive offices) Kalia Weintraub, Chief Financial Officer Tel: +972-3-797-1111; Facsimile: +972-3-797-1122 9 Rothschild Boulevard, 2nd floor Tel Aviv 66881, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, par value NIS 10.00 per share NYSE Amex Securities registered or to be registered pursuant to Section 12(g) of the Act: None Title of Class Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Title of Class Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:10,769,3261 ordinary shares, NIS 10.00 par value per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer þ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP £International Financial Reporting Standards as issued þOther £ by the International Accounting Standards Board If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 £Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes £No þ 1 Does not include a total of 8,700 ordinary shares held at that date as treasury shares under Israeli law, all of which were repurchased by Ellomay. For so long as such treasury shares are owned by Ellomay they have no rights and, accordingly, are neither eligible to participate in or receive any future dividends which may be paid to Ellomay’s shareholders nor are they entitled to participate in, be voted at or be counted as part of the quorum for, any meetings of Ellomay’s shareholders. 2 Table of Contents Page Introduction 5 Forward-Looking Statements 6 Part I Item 1: Identity of Directors, Senior Management and Advisers 8 Item 2: Offer Statistics and Expected Timetable 8 Item 3: Key Information 8 Selected Financial Data 8 Capitalization and Indebtedness 11 Risk Factors 11 Item4: Information on Ellomay 27 History and Development of Ellomay 27 Business Overview 32 Organizational Structure 62 Property, Plants and Equipment 62 Item 4A: Unresolved Staff Comments 64 Item 5: Operating and Financial Review and Prospects 64 Operating Results 64 Liquidity and Capital Resources 70 Research and Development, Patents and Licenses, Etc. 73 Trend Information 73 Off-Balance Sheet Arrangements 73 Contractual Obligations 74 Item 6: Directors, Senior Management and Employees 74 Compensation 74 Directors and Senior Management 74 Board Practices 79 Employees 90 Share Ownership 90 Item 7: Major Shareholders and Related Party Transactions 95 Major Shareholders 95 Related Party Transactions 98 Item 8: Financial Information 99 Consolidated Statements and Other Financial Information 99 Significant Changes 3 Item 9: The Offer and Listing Offer and Listing Details Markets Item 10: Additional Information Share Capital Memorandum of Association and Second Amended and Restated Articles Material Contracts Exchange Controls Taxation Dividends and Paying Agents Statement by Experts Documents on Display Item 11: Quantitative and Qualitative Disclosures about Market Risk Item 12: Description of Securities Other than Equity Securities Part II Item 13: Defaults, Dividend Arrearages and Delinquencies Item 14: Material Modifications to the Rights of Security Holders and Use of Proceeds Item 15: Controls and Procedures Item 16A: Audit Committee Financial Expert Item 16B: Code of Ethics Item 16C: Principal Accountant Fees and Services Item 16D: Exemptions from the Listing Standards for Audit Committees Item 16E: Purchases of Equity Securities by the Company and Affiliated Purchasers Item 16F: Change in Registrant’s Certifying Accountants Item 16G: Corporate Governance Item 16H: Mine Safety Disclosure Part III Item 17: Financial Statements Item 18: Financial Statements Item 19: Exhibits 4 INTRODUCTION The following is the Report on Form 20-F of Ellomay Capital Ltd. Unless the context in which such terms are used would require a different meaning, all references to “Ellomay,” “us,” “we,” “our” or the “Company” refer to Ellomay Capital Ltd. and its consolidated subsidiaries. All references to “$,” “dollar,” “US$” or “U.S. dollar” are to the legal currency of the United States of America, references to “NIS” or “New Israeli Shekel” are to the legal currency of Israel and references to “€,” “Euro” or “EUR” are to the legal currency of the European Union. We prepare our consolidated financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”).Until and including our financial statements for the year ended December 31, 2009, we prepared our consolidated financial statements in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”). All trademarks, service marks, trade names and registered marks used in this report are trademarks, trade names or registered marks of their respective owners. Statements made in this Report concerning the contents of any agreement, contract or other document are summaries of such agreements, contracts or documents and are not complete description of all of their terms. If we filed any of these agreements, contracts or documents as exhibits to this Report or to any previous filing with the Securities and Exchange Commission (“SEC”), you may read the documents itself for a complete understanding of its terms. 5 FORWARD-LOOKING STATEMENTS In addition to historical information, this report on Form 20-F contains forward-looking statements. Some of the statements under “Item 3.D: Risk Factors,” “Item 4: Information on Ellomay,” “Item 5: Operating and Financial Review and Prospects” and elsewhere in this report, constitute forward-looking statements. These statements relate to future events or other future financial performance, and are identified by terminology such as “may,” “will,” “should,” “expect,” “scheduled,” “plan,” “intend,” “anticipate,” “believe,” “estimate,” “aim,” “potential,” or “continue” or the negative of those terms or other comparable terminology, but the absence of these words does not mean that a statement is not forward-looking. The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on our business. There can be no assurance that future developments actually affecting us will be those anticipated. These forward-looking statements involve a number of risks, uncertainties or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements, including the following: · the profitability of the photovoltaic market which we have entered; · the market, economical and political factors in Italy and generally in Europe, in Israel and worldwide; · our contractors’ technical, professional and financial ability to deliver on and comply with their operation and maintenance undertakings in connection with the operation of our photovoltaic plants; · our ability tofurther familiarize ourselves and maintain expertise in the photovoltaic market and the energy market, and to track, monitor and manage the projects which we have undertaken; · our ability to identify, evaluate and consummate additional suitable business opportunities and strategic alternatives; · the price and market liquidity of our ordinary shares; · the fact that we may be deemed to be an “investment company” under the Investment Company Act of 1940 under certain circumstances (including as a result of the investments of assets following the sale of our business), and the risk thatwe may be required to take certain actions with respect to the investment of our assets or the distribution of cash to shareholders in order to avoid being deemed an “investment company”; · our plans with respect to the management of our financial and other assets; and · the possibility of future litigation. 6 Assumptions relating to the foregoing involve judgment with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this report under “Item 3.D: Risk Factors,” “Item 4: Information on Ellomay,” “Item 5: Operating and Financial Review and Prospects” and elsewhere in this report. In addition, new factors emerge from time to time, and it is not possible for management to predict all such factors, nor assess the impact of any such factor on our business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis as of the date hereof. We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof, except as required by applicable law. In addition to the disclosure contained herein, readers should carefully review any disclosure of risks and uncertainties contained in other documents that we file from time to time with the SEC. To the extent that this Report contains forward-looking statements (as distinct from historical information), we desire to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and we are therefore including this statement for the express purpose of availing ourselves of the protections of the safe harbor with respect to all forward-looking statements. 7 PART I ITEM 1: Identity of Directors, Senior Management and Advisers Not Applicable. ITEM 2: Offer Statistics and Expected Timetable Not Applicable. ITEM 3: Key Information A. Selected Financial Data For the years ended December 31, 2009, 2010 and 2011, we have prepared our consolidated financial statements in accordance with IFRS, as issued by the IASB. For periods prior to December 31, 2008, our consolidated financial statements were prepared accordance with United States generally accepted accounting principles (“U.S. GAAP”). We have therefore adjusted our consolidated financial information at and for the year ended December 31, 2009, in accordance with IFRS 1, “First Time Adoption of IFRS” (“IFRS 1”), and financial information set forth in this annual report for the year ended December 31, 2009 may differ from information previously published. We adopted IFRS for the first time in 2010 with a transition date of January 1, 2009. In February 2008 we sold our wide format and super-wide format printing system business to Hewlett-Packard Company (“HP”) pursuant to an asset purchase agreement executed on December 9, 2007 (the “Asset Purchase Agreement”). The operating results and cash flows attributed to the digital wide format and super-wide format printing system business were presented in our statements of comprehensive income (loss) and cash flows as discontinued operations. Statements of financial position amounts related to this business are presented as assets and liabilities attributed to discontinued operations and are expected to be settled in one to two years. The financial statements for the years ended December 31, 2007, 2008, 2009 and 2010 were audited by Kost Forer Gabbay & Kasierer, an independent registered public accounting firm and a member of Ernst & Young Global. The financial statements for the year ended December 31, 2011 were audited by Somekh Chaikin, an independent registered public accounting firm and a member of KPMG International. On June 9, 2011, we effected a one-for-ten reverse split of our ordinary shares as approved by our shareholders (the “Reverse Split”). The Reverse Split caused each 10 ordinary shares, NIS 1.00 par value per share, to be converted into one ordinary share, NIS 10.00 par value per share. No fractional shares were issued as a result of the Reverse Split as all fractional shares resulting from the Reverse Split that were one-half share or more were increased to the next higher whole number of shares and all fractional shares that were less than one-half share were decreased to the next lower whole number of shares. As of June 8, 2011, there were 107,778,493 ordinary shares outstanding and after the Reverse Split there were 10,777,917 ordinary shares outstanding. Unless explicitly stated otherwise, all share prices and amounts are adjusted to account for the Reverse Split. 8 We currently own ten operating photovoltaic plants in Italy, with an aggregate output of approximately 10.8 megawatt peak (“MWp”) and 85% of one operational photovoltaic plant in Spain, with an output capacity of approximately 2.275 MWp (each, a “PV Plant” and, together, the “PV Plants”) and hold 7.5% of the equity of Dorad Energy Ltd. (“Dorad”) indirectly and 20% of the participating interests in the Yitzchak oil and gas exploration and drilling license in the Mediterranean sea (the “Yitzchak License”). See “Item 4.A: History and Development of Ellomay” and “Item 4.B: Business Overview” for more information. The following tables present our financial data as of the periods presented. The selected consolidated financial data set forth below should be read in conjunction with and is qualified by reference to our consolidated financial statements and the related notes, as well as “Item 5: Operating and Financial Review and Prospects.” In accordance with IFRS The tables below set forth selected consolidated financial data under IFRS for the years ended December 31, 2009, 2010 and 2011. The information included in the tables has been derived from our audited consolidated financial statements set forth in “Item 18: Financial Statements.” Consolidated Statements of Comprehensive Income (Loss) (in thousands of U.S. Dollars except per share and share data) For Year ended December 31, Revenues $
